 In the Matter of CONSOLIDATED Vul;n?E Anicu svr Corror,ATiox, ForWORTH DIVISIONa97dINTERNATIONAL ASSOCIATION OF MACIIINISTS,,DISTRICT LODGE No. 776Case No. 16-R-800.-Decided Marcia 18, 19.114Me.s.srs.Raymond E. Buckand J.M. Ilus.,ler,of Fort Worth, Tex.,for the Company.Mr. C. M. il19dholland,of Dallas, Tex.,319% L. M. J?ayavn,andMr.J. D. Smith,of Fort Worth, Tex., for the Union.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEDistrict Lodge No. 776, A. F. of L., herein called the Union, allegingthat a question affecting commerce had arisen concerning the represen-tation of employees of Consolidated Vultee Aircraft Corporation, FoltNorth Division, Fort Worth, Texas, herein called the Company, theNational Labor Relations Board pi ovided for in appropriate hearingupon clue notice before Gustaf B. Erickson, Trial Examiner. Saidhearing was held at Fort Worth, Texas, on January 31, 1944.TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,to introduce evidence bearing, upon the issues, and to file briefs withthe Board.At the hearing, the Company moved to dismiss thepetition asserting that the employees whom the Union seeks to repre-sent are supervisory in status and do not constitute an appropriatebargaining unit.The Trial Examiner reserved ruling upon thismotion for the Board.For reasons stated in SectionIV, infra,wehereby deny the Company's motion.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.55 N L R B, No 104.578129-44-vol. 55--38577 578DECISIONS OF, NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYConsolidated Vultee Aircraft Corporation, a Delaware corporation,operates a plant at Fort Worth, Texas, known as the Fort WorthDivision, at which it is engaged,' in the manufacture of airplanes.An-nually, the Fort Worth Division uses raw materials, the principalone being aluminum, valued in excess of $500,000, over 50 percent ofwhich is shipped to the plant from points outside the State of Texas.The Fort Worth Division annually produces airplanes valued inexcess of $1,000,000, substantially all of which are transported topoints outside the State of Texas.The Company admits and we findthat at its Fort Worth Division it is engaged in commerce, within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, District Lodge No. 776isa labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about January 3, 1944, the Union requested the Company torecognize it as the exclusive bargaining representative of the em-ployees within an alleged appropriate bargaining unit.The Com-plny refused to accord the Union such recognition on the groundthat the alleged unit was inappropriate.A statement prepared by a Field Examiner of the Board, intro-duced into evidence at the healing, indicates that the Union representsa substantial number of employees within the unit hereinafter foundto be appropriate.,'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that all inspectors employed in the Company'sFortWorth Division plant, excluding the chief inspector, super-'The Field Examiner reported that the Union submitted 470 authorization cards andthat the Company'spay roll of January 14, 1944, contains the names of 1,031 personswithin the alleged appropriate unit. CONSOLIDATED VULTEE AIRCRAFT CORPORATION579visors, and assistant supervisors,constitute an appropriate bargainingunit.The Company,on the other hand, denies the appropriateness,of such a unit,contending that the inspectors are supervisory em-ployees and that in its decision in a prior representation case 2 theBoard so found by determining that "their interests are identifiedwithmanagement."The comprehensive record in the instant case isrepletewith evidence concerning the duties and functions of theinspectors and after careful consideration we conclude that theseemployees do not fall within our customary definition of super-visory employees and, despite our previous finding to the contrary,we conclude further that they are not otherwise allied withmanagement.The Company's inspection division is under the supervision of achief inspector.Immediately below the chief inspector in authorityare the supervisors and underneath them, in turn,their assistants.Each supervisor and his assistants are in charge of approximately25 inspectors.There are over 1,000 inspectors employed in the variousproduction and maintenance departments in the plant.The inspectorspunchlime clocks in ,the same clock house used by the productionand maintenance employees, and wear red vests so that they can bedistinguished from other employees working in the plant.Inspectcrsare assigned to the various production and maintenance departmentsin the plant.Their function is to examine the work produced by theproduction and maintenance employees and to approve or reject itin accordance with certain required standards.As a general rule,inspectors receive their appointments because of their educationalbackground and prior practical experience,or because of specialtraining they have received in the plant.In the performance of theirduties, they must be able to read blueprints,know enough mathe-matics to make certain necessary calculations,and be familiar withthe qualities of ferrous and non-ferrous metals.Each inspector isprovided with a special stamp, a periscopic mirror, and a kit oftools all of which he uses in his work.Each time an inspector rejectsa piece of work he attaches a red tag to it and makes out a writtenreport which he hands to his supervisor.If he accepts a piece of work,he imprints his stamp of acceptance upon it.The acceptance or2Matter ofConsolidatedAircraft Corporation, FortWorth Division,47 N L R B 30.In the cited case, the Union, as the petitioner, sought to establish an appropriate bargain-ing unit comprised of all hourly rated production and maintenance employees in the Com-pany's Fort Worth Division plant, including, among others, inspectors.Upon the basisof the record before it, the Board excluded the inspectors from the appropriate unit, saying,in part :Although they [idspectorsl do not have the authority to hire or discharge, theseemployees are engaged in the supervision of the quality of the work performed by pro-duction andmaintenance employees. . . .We shall exclude inspectors from theappropriate unit, since their interests are identified with management. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDrejection of work by an inspector is subject to, the approval of hisimmediate supervisor who spot checks all his work and has the au-thority to reverse his findings. In some departments inspectors areentrusted with certain military information related to the war effortwhich they must swear not to reveal.They have no authority tohire, discharge, discipline, or alter the status of employment of theemployees whose work they inspect, nor can they effectively recom-mend such action.While it is true that the inspectors have the authority to rejectwork produced by a production or a maintenance employee, theirrejection is based upon previously formulated specifications withwhich each mechanical part produced must conform before it becomesan integral part of a finished airplane.Moreover, as noted above, theirinspection work itself is spot checked by supervisors who may reversetheir findings.Thus, the inspectors' supervision with respect to thequality of work produced by the production and maintenance em-ployees in the plant is restricted by the required observance of specifica-tions which they have no part in formulating and by the more effectiveauthority vested in their supervisors. In any case, their authority toaccept or reject work is insufficient to raise their stature to that ofsupervisory employees. Inasmuch as it is evident that these inspectorsare skilled employees possessing considerable technical knowledge andthat their interests in matters of collective bargaining are somewhatdifferent from those of the production and maintenance employeesin the plant, their inclusion in a production and maintenance unit isopen to some question.,Nevertheless, we are of the opinion that theyare not supervisory employees and that their interests are not alliedwith those of management.We find that all inspectors employed in the Fort Worth Divisionplant of the Company, excluding the chief inspector, supervisors, andassistant supervisors, and all other supervisory employees with au-thority to lire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.v.THE I)ETERIIIN ATION OF REPRESENT AI IVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate Iniit who were employed during the3As above mentioned, the inspectors employed at the Fort Worth Divisionplant wereexcluded from the production and maintenance unit found by the Board to be appropriatein the prior representation case. CONSOLIDATED VULTEE AIRCRAPT CORPORATION581pay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDiRECTnD that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with ConsolidatedVultee Aircraft Corporation, FortWorth Division, Fort Worth,Texas, an election by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Directorfor the Sixteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the ply-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause, and have not been rehiredor reinstated prior to the date of the election, to determine whether ornot they desire to be represented by International Association ofMachinists,DistrictLodge No. 776, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining.